Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTIONClaim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 16-32, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Verbrugge (US-PGPUB-NO:  US20140131059)(As to claim 16, Verbrugge discloses):Verbrugge discloses):17.    (New) The hand-held power tool system as recited in claim 16 [Para. 6, 106], wherein the charging device is an inductive charging device configured for contactless and/or wireless energy transmission [Para. 37, refer to: "transmission"].(As to claim 18, Verbrugge discloses):18.    (New) The hand-held power tool system as recited in claim 16 [Para. 6, 106], wherein the control unit is configured to compare the temperature received via the temperature signal to the predefined threshold value when the charging process is demanded by a user [Para. 60, 70].Verbrugge discloses):19.    (New) The hand-held power tool system as recited in claim 16 [Para. 6, 106], wherein the control unit is configured to heat the heating element up to a previously defined optimal charging temperature [Para. 101, refer to: "control", "temperature"], the optimal charging temperature being greater than or equal to the predefined threshold value [Para. 124, refer to: "limit"].(As to claim 20, Verbrugge discloses):20.    (New) The hand-held power tool system as recited in claim 19 [Para. 6, 106], wherein the control unit is configured to output a signal and/or start the charging process once the previously defined optimal charging temperature has been reached [Para. 14, refer to: "controller", "signal"].(As to claim 21, Verbrugge discloses):21.    (New) The hand-held power tool system as recited in claim 16 [Para. 6, 106], wherein a heat output of the heating element is between 0.2 watts and 20, watts [Para. 18].(As to claim 22, 23, Verbrugge discloses):22.    (New) The hand-held power tool system as recited in claim 21 [Para. 6, 106], wherein the heat output is between 2 [Para. 40, refer to: "thermal", "output"], watts and 10, watts [Para. 18].Verbrugge discloses):24.    (New) The hand-held power tool system as recited in claim 16 [Para. 6, 106], wherein the control unit is designed in such a way that [Para. 98, refer to: "controller", "design"], once a defined optimal charging temperature has been reached, the charging process starts only when a charging capacity of rechargeable battery pack falls below a predetermined limiting value [Para. 101, refer to: "charge", "temperature", "limit"].(As to claim 25, Verbrugge discloses):25.    (New) The hand-held power tool system as recited in claim 16 [Para. 6, 106], wherein the control unit is configured to receive at least one first temperature signal and/or one second temperature signal via the interface [Para. 14, 15].(As to claim 26, Verbrugge discloses):26.    (New) The hand-held power tool system as recited in claim 25 [Para. 6, 106], wherein the first temperature signal is for transmitting a temperature of the rechargeable battery pack and/or a temperature of the rechargeable battery cells in the rechargeable battery pack [Para. 60, refer to: "heat", "thermal", "battery pack"], and that the second temperature signal is for transmitting a temperature of the charging device [Para. 101]. 


28.    (New) The hand-held power tool system as recited in claim 16 [Para. 100], wherein the heating element is an electric heating element formed from a coil utilized in the charging electronics system of the charging device [Para. 40, refer to: "coil"]. 
29.    (New) The hand-held power tool system as recited in claim 28 [Para. 103], wherein the coil is an energy-emitting primary coil [Para. 40]. 

30.    (New) The hand-held power tool system as recited in claim 29 [Para. 18], wherein the control unit is configured to supply DC voltage to the coil [Para. 96, refer to: "DC terminal"], which is utilized as a heating element via a relay, and to electrically connect the coil to a local ground [Fig. 12]. 

31.    (New) The hand-held power tool system as recited in claim 16 [Para. 60], wherein the at least one heating element is situated within the rechargeable battery pack [Fig. 30-31]. 


Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 33.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent